Citation Nr: 1041551	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for polyneuropathy to include 
as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971.  Service in Vietnam and award of the Combat Action Ribbon 
is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied the Veteran's claim for 
service connection for polyneuropathy to include as due to 
exposure to herbicides.  The Veteran disagreed and perfected an 
appeal.  In July 2010, the Veteran and his representative 
presented evidence and testimony at a video-conference hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been 
exposed to the herbicide Agent Orange.

2.  A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran's polyneuropathy disorder 
is unrelated to his active duty.


CONCLUSION OF LAW

Entitlement to service connection for polyneuropathy of the 
bilateral lower extremities, to include as secondary to exposure 
to herbicides is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his diagnosed polyneuropathy disorder 
was caused by his exposure to Agent Orange during his combat 
service in Vietnam.  He seeks service connection.  The Board will 
first address preliminary matters and then render a decision on 
the issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in a January 2008 letter of the evidence 
required to substantiate a claim for service connection and of 
the statutory presumptions for a Veteran exposed to Agent Orange.  
In addition, the Veteran was informed of how VA determines a 
disability rating and an effective date for a claimed disability.  
The Veteran was informed of the steps VA would take to assist him 
in developing his claim, including providing him with a medical 
examination and obtaining pertinent records from VA, military and 
other federal and state agencies, and from private medical or 
employment providers.  

The record shows that VBA obtained VA treatment records, service 
treatment records and private medical records that were 
identified by the Veteran.  The Veteran received did not receive 
a VA medical examination for purposes of his compensation and 
pension claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the VA must provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.

In this case, as is more thoroughly discussed below, there is 
evidence of diagnoses of "polyneuropathy of the axonal type," 
and "peripheral neuropathy with radiculopathy."  The evidence 
also discloses that the Secretary of the Department of Veterans 
Affairs has determined that acute and subacute peripheral 
neuropathy are connected to exposure to herbicides.  See 38 
C.F.R. § 3.309(e) (2010).  In addition, however, for purposes of 
38 C.F.R. § 3.309(e), "the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  See Note 2 to 
38 C.F.R. § 3.309(e) (2010).  There is no evidence that the 
Veteran has exhibited symptomatology consistent with transient 
peripheral neuropathy of the type associated with exposure to 
Agent Orange, and no evidence of any other event or injury during 
service that caused the onset of the Veteran's currently 
diagnosed condition.  For those reasons, the Board finds that 
McLendon element (3) is not supported by evidence of record and 
that VA met its statutory duty to assist the Veteran despite not 
providing the Veteran with a formal medical examination regarding 
his claimed disorder.

 The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  As noted in the Introduction, the Veteran 
presented evidence and testimony to the undersigned VLJ at a 
videoconference hearing.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the claim 
on appeal.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service. 
See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) 
(2010).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases shall be 
service connected. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. 
§ 3.309(e) (2010).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the occurrence 
of a disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is warranted 
for that disease for purposes of service connection. 38 U.S.C.A. 
§ 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 (June 12, 
2007).  The Secretary has determined that acute and subacute 
peripheral neuropathy is connected to exposure to herbicides. See 
38 C.F.R. § 3.309(e) (2010).  In addition, for purposes of 
38 C.F.R. § 3.309(e), "the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  See Note 2 to 
38 C.F.R. § 3.309(e) (2010).  

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 
(Fed.Cir. 1994). As such, the Board must not only determine 
whether the veteran has a disability which is recognized by VA as 
being etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also 
must determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. 
§ 3.303(d) (2010).

Analysis

The Veteran contends that his polyneuropathy disorder of the 
lower extremities is due to exposure to the herbicide Agent 
Orange during his active duty service in Vietnam.  The Board will 
address each Shedden element.

With regard to element (1), medical evidence of a current 
disability, the Veteran submitted private medical records 
including an October 2007 diagnosis of Dr. E.A. who found the 
Veteran was afflicted with "peripheral neuropathy with 
radiculopathy."  To a large extent, Dr. E.A.'s findings were 
based on the electromyography [EMG] studies performed by Dr. B.R.  
Dr. B.R. stated that the "nerve conduction study is consistent 
with polyneuropathy of the axonal type," and also showed 
"neurogenic changes in muscles innervated by L4-5 bilaterally."  
The Board finds that element (1) is satisfied.

With regard to element (2), the Board notes that the Veteran's 
sole contention has been that he is presumed to have been exposed 
Agent Orange while in Vietnam; there is no evidence in the record 
of, nor does the Veteran contend, any direct contact with the 
herbicide or other injury during service that has caused 
polyneuropathy.  For that reason, element (2) is not satisfied on 
a direct basis.  

The record does establish, however, that the Veteran served in 
Vietnam.  Thus, he is entitled to the presumption of exposure to 
herbicides provided in 38 C.F.R. § 3.307(6)(iii) (2010).  For 
that reason, element (2) is satisfied.

The crux of this claim lies in element (3), evidence of a causal 
relationship between the diagnosed peripheral neuropathy or 
polyneuropathy of the Veteran's lower extremities and the 
presumed exposure to Agent Orange herbicide.  As noted above, the 
Secretary has found a connection between exposure to herbicides 
and acute and subacute peripheral neuropathy.  [Emphasis added].  
Also as noted above, the term acute and subacute peripheral 
neuropathy has been specifically defined to mean peripheral 
neuropathy that is "transient" and appears "within weeks or 
months of exposure to an herbicide" and which "resolves within 
two years of the date of onset."  

If the symptoms presented by a veteran's peripheral neuropathy do 
not meet these criteria, then that veteran's peripheral 
neuropathy is not associated with exposure to herbicides.  
Indeed, the National Academy of Sciences (NAS) has specifically 
concluded that the medical evidence reviewed provides 
"inadequate or insufficient evidence of an association between 
exposure to herbicides and chronic persistent peripheral 
neuropathy."  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Federal Register 32395, at 32403 
(June 12, 2007).

The relevant evidence in this case includes a claim made by the 
Veteran in December 1976, the medical evidence state above and a 
February 2008 VA treatment note.  The 1976 claim did not mention 
any symptoms or injury related to a neuropathy or radiculopathy 
of the bilateral legs.  The claim did seek service connection for 
residuals of a right leg fracture during service, but it did not 
specify any symptoms such as numbness or other sensation 
consistent with neuropathy.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

As noted, the 2007 private medical records diagnosed the 
Veteran's disorder as polyneuropathy or peripheral neuropathy, 
but did not diagnose the condition as an acute or subacute 
peripheral neuropathy.  The 2007 reports represent the first 
evidence of such a condition and were generated more than 35 
years after the Veteran was discharged from active duty.  
Moreover, according to Dr. B.R.'s October 2007 report, the 
Veteran's peripheral neuropathy condition has persisted for at 
least five years.  Dr. E.A. reported only that the Veteran had a 
"thermal injury" about "2-3 years ago."  The Board observes 
that the February 2008 VA treatment note indicates that the 
Veteran complained of "neuropathic pain in both feet" for 8 
years, but further noted no neurological abnormality was found.  

In sum, the medical evidence of record supports a conclusion that 
the Veteran's diagnosed peripheral neuropathy is not 
"transient," was incurred long after presumed exposure to 
herbicides, and has not resolved within two years of onset and 
thus, that the Veteran's peripheral neuropathy symptoms do not 
comport to the criteria required by Note 2 to 38 C.F.R. § 
3.309(e) (2010).  For those reasons, the Board finds that the 
Veteran's diagnosed peripheral neuropathy is not acute or 
subacute peripheral neuropathy but rather manifests symptoms more 
consistent with chronic and persistent peripheral neuropathy.  
Accordingly, the Board finds that the Veteran is not entitled to 
a presumption of service connection.

The Board will now address the Veteran's claim in accordance with 
Combee v. Brown, 24 F.3d 1039 (Fed.Cir. 1994), the claim will be 
reviewed to determine whether service connection can be 
established on a direct basis.  Specifically, the Board will 
determine whether there is any competent evidence which 
establishes evidence of a causal relationship between the 
diagnosed peripheral neuropathy of the Veteran's lower 
extremities and the presumed exposure to Agent Orange herbicide. 

The Veteran has not submitted any evidence that his peripheral 
neuropathy disorder was caused by exposure to Agent Orange.  Nor 
has he contended that an event other than exposure to Agent 
Orange during service has caused his current disorder.  There is 
also nothing in the Veteran's service treatment records that 
indicate he had any complaints of or treatment for peripheral 
neuropathy or polyneuropathy or for any symptoms associated with 
the disorder.  Nor is there any competent evidence of record that 
indicates a relationship between an event during service and the 
Veteran's current disorder.

Finally, to the extent that the statements of the Veteran can be 
construed to be evidence of an association between the Veteran's 
exposure to Agent Orange and his peripheral neuropathy, the Board 
observes that there is no evidence of record that supports a 
finding that the Veteran is qualified to make such a medical 
determination.  There is no evidence that the Veteran has 
medical, scientific or other training, experience or education 
that would provide him with sufficient knowledge to make an 
informed expert opinion regarding the etiology of the Veteran's 
peripheral neuropathy.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Thus, the Board 
finds such statements have no probative value regarding the 
etiology of the Veteran's peripheral neuropathy.



Secondary service connection

The Board is responsible for addressing all claims reasonably 
raised by the evidence.  In this regard, the Board notes that the 
Veteran has claimed service connection for erectile dysfunction, 
contending that a medication he takes for service-connected post 
traumatic stress disorder (PTSD) has caused the dysfunction.  The 
Veteran was examined by a VA examiner in June 2009 who also 
considered whether the Veteran's polyneuropathy disorder was 
caused by the medication.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Thus, if the medication the Veteran 
takes for his PTSD causes polyneuropathy, then he could be 
entitled to service connection for polyneuropathy. 

The Board observes that the RO has not considered this theory of 
entitlement for service connection.  The Court, however, has 
determined that such prior adjudication of a separate theory of 
service connection is not required and that the Board may do so 
in the first instance.  In Schroeder v. West, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that a "claim" should be defined broadly as an 
application for benefits for a current disability. See Schroeder 
v. West, 212 F.3d 1265, 1269 (Fed.Cir. 2000); see also Rodriguez 
v. West, 189 F.3d 1351, 1353 (Fed.Cir. 1999). The Court applied 
this definition of a "claim" in Bingham v. Principi, 18 Vet. App. 
470, 474 (2004), holding that "direct and presumptive service 
connection are, by definition, two means (i.e., two theories) by 
which to reach the same end, namely service connection," and that 
it therefore "follows logically that the appellant, in seeking 
service connection . . . did not file two separate claims" but 
rather one claim. Id. In Roebuck v. Nicholson, 20 Vet. App. 307 
(2006), the Court held that although there may be multiple 
theories or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit for 
the same disability, they constitute the same claim.  For those 
reasons, the Board finds that the Veteran is not prejudiced by 
the Board's consideration of the secondary service connection 
theory raised by the evidence.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  In this case, 
element (1) is satisfied and element (2) is satisfied.  With 
regard to element (3), however, the June 2009 VA examiner 
determined that because the Veteran's neuropathy symptoms had 
predated the onset of use of the PTSD medication, the two were 
not related.  For that reason, the Board finds that the Veteran 
is not entitled to secondary service connection for 
polyneuropathy.

Conclusion

For the reasons and bases stated above, the Board finds that 
entitlement to service connection for polyneuropathy of lower 
extremities is not warranted.


ORDER

Entitlement to service connection for polyneuropathy to include 
as due to exposure to herbicides is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


